Upon consideration of the petition filed by Petitioner on the 19th of January 2016 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 13th of April 2016."
Upon consideration of the petition filed on the 19th of January 2016 by Petitioner in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
*472"Denied by order of the Court in conference, this the 13th of April 2016."